DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite in its recitation of “agricultural residues (e.g. wheat straw, corn stover, rice straw, sorghum straw, soybean straw), woody biomass (e.g. wood pulp wastes, wood chips, softwood, hardwood), grasses (e.g. switchgrass)” since one cannot ascertain if the options listed in parentheses are intended to be limitations to the claim or if they are merely possible embodiments within the scope of the claim.  The same issue applies to Claim 16.
	Claim 11 is indefinite in its recitation of “other lignocellulosic biomass pretreatment methods” since one cannot ascertain what are these pretreatment methods.  In addition, Claim 11 is indefinite in its recitation of “such as steam explosion, hot water pretreatment, steam pretreatment, dilute acid pretreatment, weak acid pretreatment, oxidative acid pretreatment, mixed acid pretreatment, dilute alkaline pretreatment, weak alkaline pretreatment, ammonia pretreatment, oxidative alkaline pretreatment, mixed alkaline pretreatment, organic solvent pretreatment, and combinations thereof” since one cannot ascertain if these options are intended to be limitations to the claim or if they are merely possible embodiments within the scope of the claim.  
	Claim 15 is indefinite in its recitation of “such as sugars, ethanol, butanol, acetone, acetic acid, lactic acid, alkane, lipids, proteins, amino acids, enzymes, antibiotics, vitamins, antibodies, and methane” since one cannot ascertain if these options are intended to be limitations to the claim or if they are merely possible embodiments within the scope of the claim.
Response to Arguments
	Applicant has argued that the 112 rejections are inappropriate because “Applicant respectfully submits that the currently pending claims do not have any of the issues raised by the Examiner. As such, Applicant respectfully requests that this rejection be withdrawn.”  The argument is not convincing because Applicant has presented no reasoned explanation as to why the above 112 rejections are inappropriate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bals et al. (WO 2013/163571 – see the IDS filed 06 December 2021).
Bals et al. describe methods of hydrolyzing pretreated densified biomass particulates (abstract).  The biomass used can include items such as agricultural residues, woody biomass and grass crops (paragraphs [0028] and [0029]).  The biomass is subjected to a pretreatment such as an alkali treatment with a substance such as ammonia, ammonium hydroxide, sodium hydroxide or lime or an acid treatment with a substance such as sulfuric acid, hydrochloric acid or an organic acid (paragraph [0032]).  The water content of the biomass subjected pretreatment can be within the range of 10-50%, for instance, 37.5% or 45% (paragraphs [0072] and [0064]).  Pretreatment can include an additional step such as treatment with water, heat, steam or pressurized steam (paragraph [0032]).  The pretreated biomass is densified to produce hydrolysable densified biomass particulates (paragraph [0012]); Claim 1).  The hydrolysable densified biomass particulates can be in the form of pellets (i.e., substantially cylindrical) or briquettes (i.e., substantially rectangular) (paragraphs [0039]-[0041] and [0078]-[0079]) and can have a density of about 550 kg/m3 (paragraph [0081]).  The hydrolysable densified biomass particulates can be hydrolyzed with enzymes such as endoglucanases, cellobiohydrolases, xylanases, pectinases and ligninases in order to produce sugars which can be fermented to products such as ethanol or butanol (paragraphs [0055], [0087], [0096], [0098]) by bacteria or yeast (paragraphs [0207] and [0229]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bals et al. (WO 2013/163571 – see the IDS filed 06 December 2021).
	Bals et al. has been discussed above.  Bals et al. describes pretreatment of biomass with agents such as an alkali treatment with a substance such as ammonia, ammonium hydroxide, sodium hydroxide or lime or an acid treatment with a substance such as sulfuric acid, hydrochloric acid or an organic acid (paragraph [0032]), including embodiments in which ammonia is used to treat corn stover or switchgrass at a ratio of 1:1 kg of ammonia: kg dry matter (paragraph [0064]).  Bals et al., however, to not explicitly describe using a pretreatment dosage of alkaline or acidic chemical/reagent in the range of 0.5%-30.0% of the biomass dry weight.  Such a dosage range would have nevertheless been obvious to one or ordinary skill in the art because Bals et al. describe acid and alkaline reagents which are stronger acids/bases than ammonia and one would therefore be motivated to use a dosage of these reagents less than the 1:1 range used by Bals et al. with ammonia for pretreatment of biomass such as a dosage within the range of 0.5%-30.0% of alkaline/acidic reagent to the biomass dry weight.

Response to Arguments
	On page 4 of the response, Applicant argues that the rejections over Bals et al. are inappropriate because “the claimed invention provides a new pretreatment method rather than a densification method.”  The argument is not convincing because independent Claim 1 expressly recites “A method comprising densifying lignocellulosic biomass …”  Thus, the claimed method is clearly directed to a densification method.
	In the middle of page 4 of the response, Applicant argues that the rejections over Bals et al. are inappropriate “the claimed invention is a pretreatment method, which significantly enhances biomass digestibility” whereas Bals et al. allegedly does not provide such a property.  The argument is not convincing because “enhancement of biomass digestibility” is not a limitation of any claim.  The pending claims have a far broader scope and are regarded as encompassing the Bals et al. methods.  See the 102 rejection above which describes where each of the limitations of Claims 1-7 and 9-16 is found within Bals et al. and why it would have been obvious to modify the teachings of Bals et al. to achieve the limitations of Claim 8.  Similar arguments with respect to certain features of the Bals et al. methods are set forth in pages 5-6 of the response and are unconvincing for the same reason, i.e., the pending claims have a far broader scope than argued by Applicant and are regarded as encompassing the Bals et al. methods.  In addition, the various advantages discussed at pages 6-11 that the claimed method allegedly has over the Bals et al. methods are not regarded as providing a basis for patentability because: (1) the claims are not limited to any of these alleged advantages; and (2) the pending claims have a far broader scope than argued by Applicant and are regarded as encompassing the Bals et al. methods.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652